Name: 86/343/EEC: Commission Decision of 30 June 1986 amending Council Decision 82/732/EEC as regards the list of establishments in Czechoslovakia approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: health;  political geography;  trade;  animal product;  tariff policy;  agri-foodstuffs
 Date Published: 1986-07-24

 Avis juridique important|31986D034386/343/EEC: Commission Decision of 30 June 1986 amending Council Decision 82/732/EEC as regards the list of establishments in Czechoslovakia approved for the purpose of importing fresh meat into the Community Official Journal L 201 , 24/07/1986 P. 0051 - 0053 Finnish special edition: Chapter 3 Volume 21 P. 0162 Swedish special edition: Chapter 3 Volume 21 P. 0162 *****COMMISSION DECISION of 30 June 1986 amending Council Decision 82/732/EEC as regards the list of establishments in Czechoslovakia approved for the purpose of importing fresh meat into the Community (86/343/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Articles 4 (1) and 18 (1) thereof, Having regard to Council Directive 77/96/EEC of 21 December 1976 on the examination for trichinae (trichinella spiralis) upon importation from third countries of fresh meat derived from domestic swine (3), as last amended by Regulation (EEC) No 3768/85, and in particular Article 4 thereof, Whereas a list of establishments in Czechoslovakia, approved for the purpose of importing fresh meat into the Community, was drawn up initially by Council Decision 82/732/EEC (4), as last amended by Commission Decision 85/602/EEC (5); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (6) has revealed that the level of hygiene of certain establishments has altered since the last inspection; Whereas the list of establishments should therefore be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 82/732/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 26, 31. 1. 1977, p. 67. (4) OJ No L 311, 8. 11. 1982, p. 7. (5) OJ No L 373, 31. 12. 1985, p. 50. (6) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS FROM WHICH IMPORTS OF FRESH MEAT MAY BE AUTHORIZED WITHOUT TIME LIMIT 1.2.3 // // // // Number // Establishment // Address // I. BOVINE MEAT A. Slaughterhouses and cutting premises 1.2.3 // // // // 12 // Jihocesky Prumysl Masny // Studena // 82 // Zapadoscesky Prumysl Masny // Klatovy // // // B. Slaughterhouse 1.2.3 // // // // 17 // Vychodoslovensky Maesovy Priemysel // Presov // // // C. Cutting premises 1.2.3 // // // // 14 // Zapadoslovensky Maesovy Priemysel // Nitra // 38 // Vychodoslovensky Maesovy Priemysel // Kosice // // // II. SHEEPMEAT Slaughterhouse 1.2.3 // // // // 45 (1) // Vychodoslovensky Maesovy Priemysel // Sabinov // // // (1) Offal excluded. III. PIGMEAT (1) A. Slaughterhouses and cutting premises 1.2.3 // // // // 12 T // Jihocesky Prumysl Masny // Studena // 82 T // Zapadoscesky Prumysl Masny // Klatovy // // // B. Cutting premises 1.2.3 // // // // 14 // Zapadoslovensky Maesovy Priemysel // Nitra // 38 // Vychodoslovensky Maesovy Priemysel // Kosice // // // (1) The establishments with the indication 'T' are authorized, within the meaning of Article 4 of Directive 77/96/EEC, to perform the examination for detection of trichinae provided for in Article 2 of the aforementioned Directive. IV. COLD STORES (Frozen packaged meat only) 1.2.3 // // // // 5 // Jihocesky Prumysl Masny // Pisek // 73 // Mrazrny // Dasice // // // LIST OF ESTABLISHMENTS FROM WHICH FRESH MEAT MAY BE INTRODUCED INTO THE TERRITORY OF THE COMMUNITY ONLY UNTIL THE STATED DATE 1.2.3 // // // // Number // Establishment // Address // I. BOVINE MEAT Slaughterhouse 1.2.3 // // // // 43 (1) // Stredoslovensky Maesovy Priemysel // Prievidza // // // (1) Until 31 December 1986. II. PIGMEAT Slaughterhouse 1.2.3 // // // // 43 (1) // Stredoslovensky Maesovy Priemysel // Prievidza // // // (1) Until 31 December 1986.